Citation Nr: 1645002	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected hepatitis C. 

2.  Entitlement to an evaluation in excess of 40 percent for service-connected residuals of gunshot wound to the abdomen with gastrostomy, duodenostomy, antrectomy, and Billroth I with vagotomy, peritoneal adhesion (GSW disability). 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1971 to May 1978. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Indianapolis, Indiana (RO), which denied the claims for increased rating for GSW disability and for service connection for headaches.  The Veteran appealed the denial of his claims. 

In February 2014, the Board determined that a claim for TDIU was part of the increased rating claim on appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded all three of the issues to the RO (via the Appeals Management Center (AMC)) for additional development. 


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that the Veteran has a current headache disorder that is related to his period of service or secondary to his service-connected disability. 

2.  The Veteran's GSW disability has been manifested by no more than symptoms of epigastric burning, regurgitation, dysphagia, diarrhea, nausea, vomiting, constipation, and flatulence that were considered mild to moderate in severity.

3.  The Veteran does not meet the schedular criteria for a TDIU, nor does the evidence suggest that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected disabilities so as to warrant referral for extra-schedular consideration.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for an evaluation in excess of 40 percent for disability due to residuals of gunshot wound to the abdomen with gastrostomy, duodenostomy, antrectomy, and Billroth I with vagotomy, peritoneal adhesion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7308 (2015).

3.  The criteria for entitlement to a total disability rating due to individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

VA sent a letter to the Veteran in November 2007 that addressed the notice elements concerning his increased rating and service connections claim prior to the adjunction of the claims in the May 2008 rating decision.  Thereafter, the Veteran was issued additional notice in May 2010 regarding his claim for TDIU.  The claims were most recently re-adjudicated in an April 2016 supplemental statement of the case (SSOC).  The Board finds that all VA's notices requirements have been satisfied.

In this case, the available evidence of record includes the Veteran's service treatment records, service personnel records, post-service VA medical treatment reports, and records from Social Security Administration (SSA), as well as the his statements in support of the claims.  The Veteran failed to respond to VA's August 2015 requests for his assistance to obtain any outstanding records of pertinent private treatment.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the claims.

In addition, the Veteran was afforded with a March 2008 VA examination to determine the severity of his GSW disability.  The VA examiner noted a review of the claims folder and recorded the Veteran's medical history, and the VA examination report also contains the findings from the clinical evaluation.  The Board finds that VA examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Pursuant to the Board's February 2014 remand directives, the Veteran was scheduled for VA examinations in conjunction with his claims for service connection, increased rating, and TDIU, but he cancelled his scheduled examinations without any explanation.  Although the Veteran was notified in an April 2016 supplemental statement of the case (SSOC), that his inability to attend his scheduled examinations impacted the adjudication of his claims, the Veteran has not requested that it be rescheduled.  The duty to assist requires the Veteran's participation when needed.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159 (2015) (c)(1)(i) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records).  

In light of the foregoing, the Board finds that VA has developed all relevant facts to the extent possible, and that there is no further assistance required in developing the facts pertinent to the duty to assist.  Consequently, evidence that could have been material to the outcome of the Veteran's claims could not be obtained and the claims on appeal must be adjudicated on the evidence of record.  38 C.F.R. § 3.655 (2015).

A review of the claims folder reveals that there has been substantial compliance with the Board's 2014 remand directives, no further action is required and the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2015). When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for a headache disorder.  He believes that he has a current headache disorder a result of his period of service.  In the alternative, he asserts that his current headaches are proximately caused by his treatment for his service-connected hepatitis C disability. 

Initially, the Board notes that a review of the claims file shows that the Veteran was scheduled to appear for VA examinations in December 2015. Without explanation, the Veteran cancelled his scheduled examination and he has not indicated a willingness to reschedule.  When entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655. 

Here, the Veteran cancelled his scheduled VA examination that was essential to the development of his service connection claim and did not attempt to reschedule.  As such, the Board will adjudicate the claim based on the evidence contained in the claims folder.

The medical evidence of record shows that the Veteran complained of headaches, but these records do not reflect a diagnosis associated with his complaints.  See VA treatment records.  The Veteran is competent to report his headache symptoms as such symptomatology is observable through the senses, and therefore, capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, competent evidence of persistent or recurrent symptoms of a disability is sufficient to demonstrate a current disability.   See Charles v. Principi, 16 Vet. App. 370, 374 (2002).   Accordingly, the Board finds that there is evidence of a current disability. 

A review of the Veteran's service treatment records does not reflect treatment or diagnosis of chronic headache disorder.  The Veteran received a normal neurologic evaluation on his December 1977 separation examination.  On his December 1977 report of medical history, the Veteran indicated a history of frequent or severe headaches, and the examining physician noted that the Veteran had a history of headaches associated with allergies and he had good results with the use of medication. 

Post-service VA treatment records do show complaints of headaches associated with allergies in 1985; however, subsequent VA treatment records only show single complaint of headaches in 2003, and the Veteran had received interferon treatment for his hepatitis C disability in 2002.  Private treatment records do not show treatment for complaints of headaches until 2007.  None of these treatment records contain a medical opinion on the etiology of the Veteran's headaches.  

Although the Veteran's service treatment records show a history of headaches at the time of his separation in 1977, the Veteran was not assessed with a chronic headaches disorder at that time and it appears that his headache symptoms resolved with treatment for his allergies.  Moreover, the post-service medical evidence does not show treatment for complaints of recurrent headaches until 2007, which comes decades after the Veteran's separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

That being said, the Board cannot ignore the Veteran's report of headaches associated with his allergies in 1977.  Therefore, evidence an in-service injury has been shown.  

With regard to a nexus or relationship, none of the available medical records contains any medical opinion that links the Veteran's headaches to his period of active service or as result of his treatment for his service-connected hepatitis C disability.   Again, the Veteran, without a showing of good cause, cancelled his scheduled VA examination in December 2015.  A VA examination would have been helpful to obtain a medical opinion on whether the Veteran has any current headache disorder that is etiologically related to his period of service.  Since the Veteran cancelled without good cause, and he has not requested that a new examination be scheduled, there is no medical opinion of record that addresses the question of a medical nexus.

As noted above in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, the Veteran has not asserted that he has experienced headache symptoms since his period of service.  Rather, he simply asserted that his headache disorder is related to his treatment for hepatitis C disability.  While symptoms of headache would be capable of lay observation, the Veteran has not asserted that he has experienced headache problems since service. 

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim for headache disorder fails on this basis. 

Turning to the Veteran's primary assertion, entitlement to service connection on a secondary basis, the remaining question is whether his current headaches are proximately caused or aggravated by his service-connected hepatitis C disability.  See 38 C.F.R. § 3.310. 

The Board notes that the VA treatment records show that the Veteran complained of headaches in 2003 approximately a year following his interferon treatment for his hepatitis C disability.  However, subsequent treatment records do not show complaints of chronic headaches until 2007, which comes years after his final treatment of interferon.  In addition, more recent VA treatment records show that laboratory results show that the Veteran's hepatitis C disability is considered in remission, and he has not received further interferon treatment since 2002.  See November 2012 VA treatment and laboratory records.  None of the treatment records associated the Veteran's complaints of headaches with his hepatitis C treatment. 

Again, the Veteran cancelled his scheduled VA examination, and there is no medical opinion of record that addresses whether his headaches are result of his treatment for his hepatitis C disability.  A VA examination would have been helpful to obtain a medical opinion on whether the Veteran has any current headache proximately caused or aggravated by a service-connected disability.

The Board has also considered the Veteran's own lay opinion and belief that the treatment for his hepatitis C disability proximately caused headache problems.   However, although lay persons are competent to provide opinions on some medical issues, the interplay between the Veteran's hepatitis C and headaches involved here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  This is not a situation where the Veteran is reporting an observed cause and effect relationship, the Veteran is applying analysis and reasoning which requires knowledge beyond a layperson.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's lack of expertise and qualifications, and his belief, while sincerely held, is not competent nexus evidence.

In sum, the most probative evidence does not show any findings of headache problems during his period of service, and there is no competent evidence linking the Veteran's current complaints directly to his period of service.  See 38 C.F.R. § 3.303.  Furthermore, the weight of the most probative evidence is against a finding that the Veteran's current headaches is proximately caused or aggravated by his service-connected disability.  See 38 C.F.R. § 3.310.  Service connection for headache disorder is therefore not warranted, and the claim must be denied.

3.  Increased Rating 

The Veteran seeks an increased rating for his residuals of GSW to the abdomen with gastrostomy, duodenostomy, antrectomy, and Billroth I with vagotomy, peritoneal adhesion (GSW disability).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2015).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.113 (2015).  In this regard, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with evaluation of the next higher rating where the severity of the overall disability warrants such rating.  38 C.F.R. § 4.114 (2015).

The Veteran's GSW disability has been assigned a 40 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7308, post-gastrectomy syndrome.  A 40 percent rating is warranted for moderate symptoms; less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating, the maximum under the Diagnostic Code 7308, is warranted for severe symptoms; associated with nausea, sweating, and circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114. 

The Veteran filed a claim for an evaluation in excess of 40 percent for his GSW disability in June 2007.  A review of the claims folder shows that he has received VA treatment throughout the pendency of the appeal, and he attended a VA examination in March 2008.  Although the record indicates that the Veteran felt that the severity of his disability had increased during the pendency of the appeal, he cancelled his scheduled VA examinations in May 2010 and December 2015.  The Veteran has not provided an explanation for his inability to attend the scheduled examinations or indicated his willingness to attend a rescheduled examination.  As such, his claim for increased rating will be adjudicated based on the evidence contained in the claims folder.  See 38 C.F.R. § 3.655. 

A review of the Veteran's VA treatment records shows he receives treatment for abdominal pain.  See VA treatment record since July 2006.  A January 2007 CT scan of the abdomen revealed evidence of a prior surgery, but it did not show findings of stricture or other abnormalities.  A February 2007 VA gastrointestinal (GI) consultation report shows that the Veteran complained of occasional epigastric pain and right upper quadrant discomfort.   He did not complain of nausea, vomiting, or diarrhea at that time.  Laboratory results revealed mild anemia.  An upper endoscopy revealed evidence of Bill Roth-I anastomosis but without any other significant abnormality.  The Veteran was scheduled for a colonoscopy in February 2007, but was unable to complete the procedure due to incomplete preparation.  He twice cancelled his rescheduled colonoscopy.  The VA treatment records show that the Veteran has been prescribed morphine to treat his abdominal pain and chronic back pain since 2004.  See VA GI clinic treatment record. 

In March 2008, the Veteran was afforded a VA examination to determine the severity of his GSW disability.  The examination report shows that the Veteran had a history of a gunshot wound to the abdomen which required extensive surgery, to include gastrectomy,  partial small bowel resection, duodenostomy, antrectomy, and Billroth-I procedure with vagotomy.  In 1989, he had a cholecystectomy.   He also had a history of peptic ulcer disease.  It was noted that there was evidence of delayed transit time through the small bowel but no evidence of small bowel obstruction, dilation, mucosal effacement, or stricture deformity on diagnostic evaluations.  There was evidence of gastroesophageal reflux with post-operative changes on a recent upper gastrointestinal (UGI) series. 

The VA examination report further shows that the Veteran complained of chronic epigastric discomfort, which he described as aching, cramping, and colicky-like abdominal pain.  He also complained of occasional symptoms of regurgitation, dysphagia, nausea, vomiting, and bloating with distention and frequent symptoms of flatulence and belching.  He denied hematemesis.  He also reported a history of chronic diarrhea following the cholecystectomy in 1989, but his symptoms had stopped when he began taking morphine for chronic pain in 2004.  He now experiences intermittent constipation, and he takes stool softeners as needed.  The Veteran denied any periods of incapacitation or hospitalization due to his stomach problems.  The Veteran reported that he was laid off from work in January 2008 because missed 34 days of work due to frequent visits to the Pain Clinic and other problems with chronic low back pain.  He denied any significant time lost from work over the past year because of gastrointestinal problems.  

On clinical evaluation, the 2008 VA examiner observed that the Veteran was well-nourished without evidence of acute distress.  His abdomen was soft with evidence of diffused tenderness and guarding on palpation.  There was no evidence of rebound or rigidity, abdominal masses or hepatosplenomegaly.  Bowel sounds were active.  It was noted that the Veteran's weight had remained stable and there was no evidence of anemia on current laboratory results.  The VA examiner opined that the Veteran's residuals of GSW disability resulted in mild to moderate symptoms.  

Subsequent VA treatment records show that the Veteran continued to receive treatment for abdominal pain.  He complained of constipation associated with his morphine treatment, as well as right lower quadrant pain and abdominal pain.  See May 2010 VA treatment record.  VA treatment records dated in 2014 show increased complaints of epigastric pain, nausea, and decreased appetite.  It was noted that the Veteran's morphine prescription was stopped in June 2014.  

The Veteran missed his VA GI clinic appointments in November 2014, March 2015, and May 2015.  He was hospitalized at private facility for acute pancreatitis in August 2015.  Again, the Veteran cancelled his most recent scheduled VA examination without explanation or indication of his willingness to attend a rescheduled examination.  Evidence from that examination could have been helpful in determining the current severity of the Veteran's disability due to residuals of GSW.  

Based on a review of the evidence of record, the Board finds that the Veteran's residuals of GSW disability do not warrant an evaluation in excess of 40 percent.  The record shows that the Veteran's disability has been manifested by symptoms of chronic epigastric pain, frequent flatulence and belching, and occasional nausea, vomiting, regurgitation, diarrhea, constipation, and bloating, which results in no more moderate impairment.  Such symptoms do not warrant a rating in excess of a 40 percent rating under Diagnostic Code 7308.  See 38 C.F.R. § 4.114.

At no point does the severity of the Veteran's symptoms do not more nearly approximate the criteria for a higher 60 percent rating, which require severe symptoms resulting in malnutrition and anemia.  Notably, VA treatment records and medical examinations show no significant evidence of weight loss.  While there was evidence of mild anemia in February 2007, the laboratory results at the VA examination and since then have not shown evidence of anemia.  Accordingly, a rating in excess of 40 percent is not warranted under Diagnostic Code 7803.  See 38 C.F.R. § 4.114.

Again, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  As such, the Veteran cannot be awarded separate compensable evaluations for his symptoms manifested by GERD that have been considered in his current assigned 40 percent evaluation for residuals of GSW disability under Diagnostic Code 7308. See Id. 

The Board has considered whether a higher rating was warranted under other diagnostic codes, but finds that the most appropriate Diagnostic Code is 7308.  In any event, the record does not show adhesions of the peritoneum with evidence of severe symptoms of definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Thus a higher 50 percent rating is not warranted under Diagnostic Code 7301, 38 C.F.R. § 4.114.  In addition, while the treatment and examination records have suggested the presence of ulcers and diagnosis of GERD, there is no evidence severe impairment of health manifested by anemia and weight loss or any incapacitating episodes.  38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305, and 7346 (GERD does not have its own Diagnostic Code and it is rated analogously to hiatal hernia, Diagnostic Code 7346).  

The Veteran has already been awarded a separate rating for residual scar from GSW disability.  In addition, there is no indication that the residuals of GSW disability resulted in muscle injury to the abdomen that warrants a compensable rating under Diagnostic Code 5319, which requires at least moderate injury to the abdominal wall.  See 38 C.F.R. § 4.73 (2015).

Accordingly, the Board concludes that the Veteran's residuals of GSW disability do not warrant an evaluation in excess of 40 percent at any point during the pendency of the appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant referral for consideration of the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321 (b) (2015).  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors provided by the regulation as governing norms such as frequent hospitalization or marked interference with employment.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  Here, the symptoms and effects, including epigastric pain, nausea, reflux, diarrhea, and anemia are fully contemplated by the applicable rating criteria. Therefore, the Board finds that referral for extraschedular consideration is not required. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. 

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

4.  TDIU 

The Veteran contends that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU. He specifically contends that his service-connected residuals of GSW and hepatitis C disabilities render him unemployable.   His residual of GSW disability is rated as 40 percent disabling, his hepatitis C disability is rated as 10 percent disabling, and his residual scar disability is rated as noncompensable.  The Veteran has a combined evaluation rating of 50 percent.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where a veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In a March 2010 correspondence, the Veteran asserted entitlement to a TDIU based on the severity of his service-connected disabilities.  He reported that he was unable to retain his Commercial Driver's License (CDL) because he used morphine to treat for pain associated with his service-connected disabilities.  He also stated that he was no longer able to work as a mechanic because he was unable to do heavy lifting as result of non-service connected lumbar spine condition.  The Veteran further stated that he had chronic fatigue associated with his hepatitis C disability that interfered with his ability to work. 

The Veteran has not submitted a completed VA Form 21-8940, Application for Increased Compensation based on Unemployability, in support of his claim. 

The March 2008 VA examination report shows that the Veteran informed the VA examiner that he was laid off from work in January 2008 because missed 34 days of work due to frequent visits to the Pain Clinic and other problems with chronic low back pain.  The Veteran specifically denied any time lost from work over the past year because of gastrointestinal problems.  In addition, the March 2008 VA examiner concluded that the Veteran's residuals of GSW disability resulted in mild to moderate functional impairment on his activities, his four post-operative residual scars were not painful or unstable, and his hepatitis C disability, although chronic in nature, had negative viral load and essential negative hepatic functional impairment. 

On his March 2008 application for disability benefits from the Social Security Administration (SSA), the Veteran reported that he was no longer able to work as mechanic since January 2008 because of the severity of his service-connected residuals of GSW and hepatitis C disabilities, as well as his non-service connected lumbar spine, hips, and leg conditions.   In a June 2008 SSA internal medicine examination report, the examining physician concluded that the Veteran required the use of morphine to treat his pain due to extensive degenerative arthritis of spine and joints, hepatitis C, and headaches, and as result he would have great difficulty finding employer who is willing to tolerate frequent absences and heavy use of opioids.  The Veteran was awarded SSA disability benefit in a September 2009 administrative decision based on severe functional impairment due to degenerative arthritis of the spine and joints, hepatitis C, and radiating pain down his right lower extremity. 

The medical evidence of record demonstrates that the Veteran was prescribed morphine from 2004 to 2014 to treat his chronic pain due to his lumbar spine problems as well as his abdominal pain.  VA treatment records show that the Veteran's hepatitis C disability was evaluated as essentially stable based on negative laboratory viral results in 2007, 2008, 2010, and 2013.   

As discussed above, the severity of the Veteran's service-connected residuals of GSW disability does not support the assignment of an evaluation in excess of 40 percent at any point during the period under appeal.  See 38 C.F.R. § 4.114, Diagnostic Code 7308.  

In addition, the severity of the Veteran's hepatitis C disability does not warrant an evaluation in excess of the current assigned 10 percent disability rating under Diagnostic Code 7354, without evidence of more than intermittent symptoms or incapacitating episodes of more than two weeks.  See 38 C.F.R. § 4.115 (2015).   Also, the Veteran's residual scars disability does not support the assignment of a compensable rating without evidence of being deep, involving area more than 929 square centimeters, unstable or painful under the applicable diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015).  

The Board acknowledges that the medical evidence demonstrates that the Veteran's use of morphine treatment impacted his ability to work in previous employment as truck driver and mechanic.  However, the medical records do not demonstrate that the morphine treatment was prescribed solely due to abdominal pain associated with the Veteran's residuals of GSW disability.  In this regard, the Board notes that the VA examiner found that the Veteran's residuals of GSW disability, to include abdominal pain, resulted in no more than moderate functional impairment and did not suggest that it precluded his ability to work.  

Moreover, the Veteran denied missing any work because of severity of gastrointestinal problems, including due to abdominal pain.  Rather, he stated that he missed worked in order to obtain treatment for his chronic lumbar spine condition.  The Veteran's statements suggest that he predominantly required the morphine treatment to help alleviate his chronic pain associated with his lumbar spine condition.  The Veteran's non-service connected lumbar spine condition cannot be considered in an award of TDIU. 

Based on the foregoing, the Board finds that there is nothing in either the lay or medical evidence of record to suggest that his service-connected disabilities alone preclude his employability. 

In summary, the Veteran's current combined disability evaluation of 40 percent is insufficient to consider TDIU on a schedular basis, and the most probative evidence weighs against concluding that the Veteran is precluded from securing or following a substantially gainful occupation so as to warrant referral for extraschedular consideration.  Accordingly, the benefit sought on appeal is denied.



ORDER

Entitlement to service connection for headache disorder is denied. 

Entitlement to an evaluation in excess of 40 percent for disability due to residuals of gunshot wound to the abdomen with gastrostomy, duodenostomy, antrectomy, and Billroth I with vagotomy, peritoneal adhesion is denied. 

Entitlement to total disability rating due to individual unemployability (TDIU) is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


